DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: with respect to claim 1, the prior art fails to teach, or fairly suggest, the recited resting step which produces a nonhomogeneous reaction solution containing microparticles, when taken in conjunction with the remaining limitations of claim 1.  Claims 2-11 are allowed by virtue of their dependency from claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Xiong et al (US 2020/0111622) discloses a method of producing a conductive polymer dispersion, but fails to disclose the use of an emulsifier and the recited resting step.  Takatani et al. (US 2016/0012973) discloses a method of producing a conductive polymer dispersion, including microparticles, but fails to disclose the resting step recited in claim 1.  Lin (US 2019/0279826) discloses discloses a method of producing a conductive polymer dispersion, including the use of an emulsifier, but fails to disclose the resting step recited in claim 1.  Wang (US 2019/0198254) discloses a method of producing a conductive polymer dispersion, including the use of an emulsifier, but fails to disclose the resting step recited in claim 1.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DION R. FERGUSON/Primary Examiner, Art Unit 2848